DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McCracken (USPN 9084521).
McCracken teaches a brush comprising a handle (12) coupled to a first end of a flexible shaft (20).  There is a guide point (24) coupled to the second end of the shaft.  There are a plurality of bristles (44) having a first side located adjacent to the guide point and extending along the flexible shaft towards the handle.  
With regards to claim 2, the handle is a cylinder and has a length of at least 3 inches (col. 2, lines 27-28).
With regards to claim 3, the handle is contoured to aid its being gripped for use.
.  
Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moore (PGPub 20010016962).
Moore teaches a brush comprising a handle (38) coupled to a first end of a flexible shaft (24).  There is a guide point (32) coupled to the second end of the shaft.  There are a plurality of bristles (26) having a first side located adjacent to the guide point and extending along the flexible shaft towards the handle.  
With regards to claim 4, the guide point is a small spherical ball attached to the second end of the flexible shaft.  
With regards to claim 5, the shaft is a stranded wire cable permitting the guide point and the bristles to navigate a 90 degree corner (paragraph 0048).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (‘962) in view of McCracken (USPN 9084521).
Moore teaches all the essential elements of the claimed invention including that the handle is contoured to aid in being gripped (claim 3).  Moore however fails to teach the length of the handle.  McCracken teaches a handle that is at least 3 inches (col. 2, lines 27-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore so that the handle is at least three inches long as taught by McCracken since a device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  Further, a common handle size is at least 3 inches long so as to allow for easy grip. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (‘962) in view of Hillenbrand (USPN 6823552).
Moore teaches all the essential elements of the claimed invention however fails to teach the length of the diameter of the shaft.  Hillenbrand teaches a stranded cable wire comprised of two wires that are each 1/10 of an inch in diameter, thus both wires put together have a diameter greater than 1/16 of an inch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore so that the diameter of the strand is at least 1/16 of an inch as taught by Hillenbrand since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723